Citation Nr: 0636735	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-10 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than September 22, 
1997, for the granting of service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted entitlement to service 
connection for PTSD, effective September 22, 1997.  

The veteran was scheduled for a hearing before a Veterans Law 
Judge of the Board at the RO in July 2006, but failed to 
appear for the hearing.  His hearing request is deemed 
withdrawn.



FINDINGS OF FACT

1.  In a September 1993 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision in October 1993 and did not submit a notice of 
disagreement.  Thus, the decision became final.  

2.  In a December 1994 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision in January 1995, but did not submit a notice of 
disagreement.  Thus, the decision became final.

3.  In a letter received on September 22, 1997, the veteran 
requested that his claim for service connection for PTSD be 
reopened.



CONCLUSION OF LAW

The criteria for an effective date prior to September 22, 
1997, for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp 2006); 38 C.F.R. § 3.400 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that once service connection is 
granted the claim is more than substantiated, and further 
VCAA notice on such downstream issues as entitlement to an 
effective date, is not required.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VA's General Counsel has also held that the notice and 
assistance requirements of the VCAA are not applicable where 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
The General Counsel reasoned that there was no reasonable 
possibility that such a claim could be substantiated.  
VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  The 
veteran has not disputed the pertinent facts, and the outcome 
turns on application of the law to those facts.


Earlier Effective Date

The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400.  

The effective date of award of disability compensation based 
on a reopened claim under the provisions of 38 C.F.R. § 3.156 
(2006) (new and material evidence) shall be the date of 
receipt of the claim or the date entitlement arose whichever 
is later.  38 C.F.R. §§ 3.400(q),(r) (2006).  

The law grants a period of one year from the date of the 
notice of a determination for initiating an appeal by filing 
a notice of disagreement; otherwise, that determination 
becomes final and is not subject to the revision on the same 
factual basis in the absence of CUE.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.105(a) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2006).

The RO denied service connection for PTSD in September 1993.  
The veteran was notified of this decision in October 1993 and 
he did not submit a notice of disagreement.  Thus, the 
decision became final.  38 U.S.C.A. § 7105.

In December 1994, after receiving additional evidence from 
the veteran, the RO again denied service connection for PTSD.  
The veteran was notified of this decision in January 1995, 
and did not submit a notice of disagreement.  This decision 
also became final.  38 U.S.C.A. § 7105.

No further correspondence was received from the veteran until 
September 22, 1997, when he again requested service 
connection for PTSD. 

In the April 1999 rating determination, the RO granted 
service connection for PTSD and assigned a 50 percent 
disability evaluation, with an effective date of September 
22, 1997.  

As noted above, the effective date of an award of disability 
compensation based on new and material evidence received 
after a final disallowance, shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  There is no dispute that the veteran's request to 
reopen his claim of service connection for PTSD was received 
on September 22, 1997.  This was the first correspondence 
received from the veteran requesting subsequent to the 
December 1994 rating determination.  The Board is precluded 
by law from assigning an effective date earlier September 22, 
1997.  The appeal must be denied as a matter of law.


ORDER

An effective date earlier than September 22, 1997, for the 
grant of service connection for PTSD is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



